Case 2:18-cv-00450-JMS-DLP Document 102 Filed 05/18/20 Page 1 of 10 PageID #: 1066




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

  CHARLES A. BENSON,                                       )
                                                           )
                                 Plaintiff,                )
                                                           )
                            v.                             )   No. 2:18-cv-00450-JMS-DLP
                                                           )
  RICHARD BROWN Warden,                                    )
  S. ORNDORFF Aramark Corr. Servs. LLC                     )
  (Supervisor),                                            )
  FELISHA RHODES Aramark Dietitian,                        )
                                                           )
                                 Defendants.               )



                ENTRY GRANTING MOTIONS FOR SUMMARY JUDGMENT
                    AND DIRECTING ENTRY OF FINAL JUDGMENT

         For the reasons explained in this Entry, the defendants' motions for summary judgment,

  dkt. 75 and dkt. 84, are granted.

                                               I. Background

         Plaintiff Charles A. Benson is a prisoner confined at the Wabash Valley Correctional

  Facility (Wabash Valley). He brings this 42 U.S.C. § 1983 civil rights action against three

  defendants: 1) Warden Richard Brown; 2) supervisor of Aramark S. Orndorff; and 3) dietician

  Felisha Rhodes.

         A notice of death was filed on December 31, 2019, advising that Ms. Rhodes passed away

  on May 10, 2019. Dkt. 91. No motion for substitution was filed in accordance with Rule 25 of the

  Federal Rules of Civil Procedure. See dkt. 97. Accordingly, the claim against Ms. Rhodes has

  been abandoned. Even if the claim had not been abandoned, Ms. Rhodes is entitled to judgment in

  her favor for the reasons set forth in this Entry.


                                                       1
Case 2:18-cv-00450-JMS-DLP Document 102 Filed 05/18/20 Page 2 of 10 PageID #: 1067




         In his amended complaint filed on November 14, 2018, Mr. Payton alleged that the meals

  served to him in disciplinary segregation were inadequate, causing him to lose between 9 and 10

  pounds since June 29, 2018. Dkt. 8. He further alleged that due to the length of time (15 hours)

  between dinner and breakfast (3:45 pm until 7:00 am), he was extremely hungry every night. He

  alleged that Warden Brown was intentionally trying to inflict pain on inmates in segregation, that

  Mr. Orndorff failed to provide adequate nutrition, and Ms. Rhodes was responsible for the menu

  and portions. The Court liberally construed the amended complaint to allow Mr. Benson’s Eighth

  Amendment claims that the defendants were deliberately indifferent to Mr. Benson’s need for

  adequate food to proceed.

         The defendants seek resolution of the claims against them through summary judgment.

  Dkts. 75, 84. Mr. Benson responded to the motions for summary judgment, dkts. 88-90, 92-94, the

  defendants replied, dkts. 95, 96, and Mr. Benson surreplied, dkt. 101. The motions are ripe for

  resolution.

                                 II. Summary Judgment Standard

         Summary judgment should be granted "if the movant shows that there is no genuine dispute

  as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

  56(a). "Material facts are those that might affect the outcome of the suit under applicable

  substantive law." Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

  "A genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury

  could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10 (7th

  Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

  the facts in the light most favorable to the non-moving party and all reasonable inferences are

  drawn in the non-movant’s favor. Barbera v. Pearson Educ., Inc., 906 F.3d 621, 628 (7th Cir.



                                                  2
Case 2:18-cv-00450-JMS-DLP Document 102 Filed 05/18/20 Page 3 of 10 PageID #: 1068




  2018). It cannot weigh evidence or make credibility determinations on summary judgment because

  those tasks are left to the fact-finder. Johnson v. Advocate Health and Hosps.Corp., 892 F.3d 887,

  893 (7th Cir. 2018).

                                           III. Discussion

         A. Undisputed Facts

         The following statement of facts was evaluated pursuant to the standards set forth above.

  That is, this statement of facts is not necessarily objectively true, but as the summary judgment

  standard requires, the undisputed facts and the disputed evidence are presented in the light

  reasonably most favorable to Mr. Benson as the non-moving party with respect to the motions for

  summary judgment. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

         At all times relevant to this lawsuit, Mr. Benson has been housed in the restricted housing

  unit at Wabash Valley, referred to as the SCU. Dkt. 75-1, 52: 23-25; 53: 1-3.

         Mr. Orndorff is employed as the Food Service Manager by Aramark Correctional Services,

  LLC, (Aramark) at Wabash Valley. Aramark provides food service to Wabash Valley pursuant to

  a contract between Aramark and the Indiana Department of Correction (IDOC) (Contract). In his

  role as Food Service Manager, Mr. Orndorff is responsible for daily food service at Wabash Valley.

  This includes overseeing the preparation of daily meals for the inmates. He is also responsible for

  ensuring that the meals served are consistent with the meals identified by the IDOC under the

  Contract. The meals provided at all relevant times were approved by the IDOC and by the dietician,

  Ms. Rhodes.

         The meals provided to Mr. Benson met the nutritional guidelines of the American

  Correctional Association, which are based on the current DRIs (Dietary Reference Intake) for

  males and females between 19 and 50 years old as established by the Food and Nutrition Board of



                                                  3
Case 2:18-cv-00450-JMS-DLP Document 102 Filed 05/18/20 Page 4 of 10 PageID #: 1069




  the Institute of Medicine, National Academy of Sciences. Dkt. 85-1, ¶ 6. The menu also provides

  for adequate levels of protein, Vitamin A, Vitamin C, calcium and iron. Id. The standard daily

  meals at Wabash Valley provide inmates with approximately 2500 – 2800 calories. Id. Compliance

  with the food items on a Master Menu is mandated by the Contract. Id.; dkt. 85-2. The IDOC

  conducts quarterly inspections and at all relevant times, the meals served were consistent with the

  Master Menu. Dkt. 85-1, ¶ 8.

         In the SCU, Mr. Benson receives three meals a day. Dkt. 26-1. Mr. Benson is able to hold

  back food from his tray in the event he needs a snack during a non-meal time. Dkt. 75-1 at 21-22.

  Mr. Benson currently receives a Kosher diet that “fills [him] up and lasts [him] until the next

  time—until the next time we pass out trays[.]” Id. at 59:10-12. No medical professional at Wabash

  Valley has ever noted concerns about Mr. Benson's weight. Id. at 32: 23-25; 33: 1 dkt. 75-2.

         Mr. Benson is 5' 7' tall. Dkt. 75-1 at 26. Mr. Benson's weight has been recorded over time

  at Miami Correctional Facility (Miami) and Wabash Valley as follows:

         Oct. 11, 2017           154 pounds

         Feb. 1, 2018            159 pounds

         June 29, 2018           161 pounds

         Oct. 29, 2018           157 pounds

         Dec. 13, 2018           155 pounds

         Jan. 15, 2019           153 pounds

         Feb. 7, 2019            154 pounds (reported "No significant wt loss in last 6 mos.")

         March 18, 2019          161 pounds

         April 9, 2019           153 pounds

  Dkt. 26-2 at 1, 4, 7, 13; dkt. 75-2 at 162, 122, 92-93, 77-78, 34, 25.



                                                    4
Case 2:18-cv-00450-JMS-DLP Document 102 Filed 05/18/20 Page 5 of 10 PageID #: 1070




         IDOC policy requires that the foodservice program shall provide three meals, two of which

  are hot, at regular meal times each 24-hour period, and that "[n]o span of time between evening

  meals and the following morning breakfast shall exceed fourteen (14) hours, except in an

  emergency security situation as declared by the Warden or designee." Dkt. 94 at 36-37, IDOC

  Policy 04-01-301, The Development and Delivery of Foodservices, XIX. "Variations may be

  allowed based on weekend and holiday foodservice demands provided basic nutritional goals are

  met and the variations are approved by the Administrator." Id.

         While in the SCU, Mr. Benson's breakfast is usually served between 6:30 and 7:15 a.m.,

  lunch between 10:45-11:00 a.m., and dinner usually comes between 3:45 and 4:00 p.m. Dkt. 75-1

  at 20; dkt. 75-3 (Meal Flow Sheets). The food service times at Wabash Valley are set by the IDOC.

  Dkt. 85-1, ¶ 10. Neither Mr. Orndorff nor Ms. Rhodes set the meal service times. Id. Mr. Benson

  received more food, two trays at every meal, once he started receiving a Kosher diet in June of

  2019. Id. at 23.

         Mr. Benson asserts that he notified Warden Brown several times about the inadequate

  portions of food that were served in the SCU. He contends that Warden Brown failed to take any

  steps to address his complaints. Mr. Benson testified that "the only thing [Warden Brown] told me

  was if I noticed a tray was missing or something, or a portion wasn't adequate, to notify the staff;

  and they will be able to switch the trays and make sure it was corrected, but the staff never does."

  Dkt. 75-1 at 9.

         When Mr. Benson complained to Mr. Orndorff, he told Mr. Benson that staff made sure

  the trays were appropriate, but if the food was insufficient or something was missing, Mr. Benson

  could have staff switch it out for another tray. Id. at 43-44. When Mr. Benson was not satisfied

  with the food on his tray, he would tell an officer about the problem and the officer would



                                                   5
Case 2:18-cv-00450-JMS-DLP Document 102 Filed 05/18/20 Page 6 of 10 PageID #: 1071




  sometimes replace the tray. Id. at 44-45. The new trays had either more food, less, or the same. Id.

  at 45.

           B. Discussion

           Mr. Benson was a convicted prisoner at all relevant times. This means that the Eighth

  Amendment applies to his claims. Estate of Clark v. Walker, 865 F.3d 544, 546, n.1 (7th Cir.

  2017). ("the Eighth Amendment applies to convicted prisoners"). To prevail on an Eighth

  Amendment deliberate indifference claim, a plaintiff must demonstrate two elements: (1) he

  suffered from an objectively serious medical condition; and (2) the defendants knew about the

  plaintiff’s condition and the substantial risk of harm it posed but disregarded that risk. Farmer v.

  Brennan, 511 U.S. 825, 837 (1994); Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016); Pittman

  ex rel. Hamilton v. Cty. of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014); Arnett v. Webster, 658

  F.3d 742, 750-51 (7th Cir. 2011). "A medical condition is objectively serious if a physician has

  diagnosed it as requiring treatment, or the need for treatment would be obvious to a layperson."

  Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). "[M]inor pains" do not constitute serious

  medical conditions. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 829 (7th Cir. 2009).

           Inmates are entitled to adequate food and nutrition. See Prude v. Clarke, 675 F.3d 732, 734

  (7th Cir. 2012) ("Deliberate withholding of nutritious food or substitution of tainted or otherwise

  sickening food, with the effect of causing substantial weight loss, vomiting, stomach pains, … or

  other severe hardship, would violate the Eighth Amendment."); Atkins v. City of Chi., 631 F.3d

  823, 830 (7th Cir. 2011) ("Depriving a person of food for four days would impose a

  constitutionally significant hardship….").

           Mr. Benson was provided three meals a day and the food complied with nutritional

  requirements. He does not argue otherwise. In October of 2017, while confined at Miami, Mr.



                                                    6
Case 2:18-cv-00450-JMS-DLP Document 102 Filed 05/18/20 Page 7 of 10 PageID #: 1072




  Benson weighed 154 pounds. In late June of 2018, when he arrived at Wabash Valley, he weighed

  seven pounds more, 161. Four months later, he had lost four pounds, 157. By January 15, 2019,

  he weighed 153 pounds, another four-pound decrease. In April 2019, he still weighed 153 pounds.

  This amounted to some fluctuations but an overall loss of eight pounds in approximately ten

  months from the date he came to Wabash Valley. Mr. Benson, however, maintained essentially

  the same weight (a one-pound loss) from the fall of 2017 through the spring of 2019, with slight

  increases and decreases over time. Since May 2019, Mr. Benson has received a Kosher diet and

  has no longer complained about his weight or felt hungry at night.

         Mr. Benson alleges no other physical harm or other medical complications from the weight

  loss. No medical provider ever noted concerns about Mr. Benson's weight. There is no evidence

  indicating that Mr. Benson was underweight, much less substantially so, for his size at any time.

         For the objective component of a deliberate indifference claim, a plaintiff must establish

  "that the conditions are sufficiently serious—i.e., that they deny the inmate the minimal civilized

  measure of life’s necessities, creating an excessive risk to the inmate’s health and safety.” Giles v.

  Godinez, 914 F.3d 1040, 1051 (7th Cir.2019) (internal quotation omitted). No reasonable jury

  could find that Mr. Benson's weight loss resulted in an objectively excessive risk to his health and

  safety. Mr. Benson has not created a genuine issue of material fact on the first prong of his Eighth

  Amendment claims.

         Mr. Benson also contends that the timing of his meals violated the Constitution. He states

  that before he started on the Kosher diet, he was forced to go to sleep hungry because the last meal

  was served at 4:00 p.m. Dkt. 93, ¶ 13. Setting aside that Mr. Benson could hold some food back

  to eat later in the evening, he relies on the fact that IDOC policy requires meals be served no more

  than 14 hours apart. Based on Mr. Benson's testimony, his breakfast meal would sometimes come



                                                    7
Case 2:18-cv-00450-JMS-DLP Document 102 Filed 05/18/20 Page 8 of 10 PageID #: 1073




  more than 14 hours after dinner was served. A violation of IDOC policy, however, does not support

  a constitutional claim. See Estate of Simpson v. Gorbett, 863 F.3d 740, 746 (7th Cir. 2017)

  ("Section 1983 protects against constitutional violations, not violations of ... departmental

  regulation and ... practices[.]") (internal quotation omitted). The Seventh Circuit has noted that the

  extent, duration, and consequences are relevant in determining whether the deprivation of food

  violates the Eighth Amendment and that even two meals a day might satisfy the Constitution if the

  food is nutritionally adequate. See Jaros v. Ill. Dep't of Corr., 684 F.3d 667, 671 (7th Cir. 2012).

  There is no evidence that the timing of the three meals Mr. Benson received each day created a

  substantial risk to Mr. Benson's health. Accordingly, the timing of Mr. Benson's meals did not

  violate the Eighth Amendment.

         Without demonstrating that he suffered from a serious medical condition, Mr. Benson

  cannot withstand summary judgment. Even if Mr. Benson had shown that he was subjected to a

  serious medical condition caused by lack of food, he has not presented evidence showing that the

  defendants were subjectively aware of such a condition. "A jail or prison official may be found

  liable only if he knows of and disregards an excessive risk to inmate health or safety.” Estate of

  Simpson, 863 F.3d at 746 (internal quotation omitted). "This means that the defendants must have

  acted with more than simple or even gross negligence, although they do not need to act

  purposefully or knowingly inflict harm." Id. "The requisite level of knowledge may be inferred in

  instances where the risk posed by the condition is obvious." Id.

         Here, there is evidence that Mr. Benson complained to Warden Brown and to Mr. Orndorff.

  In response to his complaints, both defendants told him to notify the staff who were handing out

  the food trays that there was a problem. Warden Brown's and Mr. Orndorff's responses were

  reasonable and Mr. Benson did ask for different trays when he believed the portions were too



                                                    8
Case 2:18-cv-00450-JMS-DLP Document 102 Filed 05/18/20 Page 9 of 10 PageID #: 1074




  small. Moreover, there is no evidence that either Warden Brown or Mr. Orndorff were aware that

  Mr. Benson was suffering from any serious medical condition caused by any lack of food or weight

  loss.

          As to his claim against Ms. Rhodes, Mr. Benson has presented no evidence that he had any

  contact with her or that she was aware of any of his issues with the food trays. There is also no

  evidence that Ms. Rhodes' menus or nutrition provided to the inmates fell below constitutional

  standards.

          Mr. Benson has not created a genuine issue of fact on either prong, objective or subjective,

  of his deliberate indifference claims against any of the three defendants. For these reasons, the

  defendants are entitled to judgment as a matter of law.

                                           IV. Conclusion

          For the reasons discussed above, the defendants' motions for summary judgment, dkts. [75]

  and [84], are granted. Judgment consistent with this Entry shall now issue.

          IT IS SO ORDERED.




            Date: 5/18/2020




                                                   9
Case 2:18-cv-00450-JMS-DLP Document 102 Filed 05/18/20 Page 10 of 10 PageID #: 1075




   Distribution:

   CHARLES A. BENSON
   202702
   WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
   Electronic Service Participant – Court Only

   Christopher Douglas Cody
   HUME SMITH GEDDES GREEN & SIMMONS
   ccody@humesmith.com

   Marley Genele Hancock
   INDIANA ATTORNEY GENERAL
   marley.hancock@atg.in.gov

   Georgianna Q. Tutwiler
   HUME SMITH GEDDES GREEN & SIMMONS
   gquinn@humesmith.com




                                        10
